Kruse, J. (dissenting) :
I dissent.
I think the hole in the pavement was well calculated to cause just such an injury as plaintiff sustained. The hole was at the usual stopping place, right in line with the sidewalk of the cross> street. Another person had previously fallen there (at least so the jury could find from the evidence), of which both defendants had notice more than a month before this accident. In wet weather the depression was filled with water. Raturally the street there would look like other portions of the street, and upon this occasion the street was wet and there was water in the hole. The accident occurred between eleven and twelve o’clock at night, and it was dark where plaintiff alighted. While there was an electric light in the vicinity, the shadow of the car darkened the place in question.
*634I think the jury could well find that both defendants were negligent in permitting the street to be and remain in the condition in which it was, and that the plaintiff was injured without any fault on her part.
I, therefore, vote for affirmance.
Judgment and order reversed and new trial ordered, with costs to appellants to abide event.